Citation Nr: 0121927	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  99-22 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence to reopen a claim of 
entitlement to service connection for multiple sclerosis (MS) 
has been submitted.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty in the Air Force from 
November 1954 to September 1958, from November 1958 to March 
1965, and from March 1967 to March 1971.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas in which 
the RO denied the appellant's claim for service connection 
for multiple sclerosis (MS).

In May 2001, a Travel Board hearing was held at the RO before 
the undersigned, who is a Member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b).  A transcript of the hearing testimony 
is in the claims file.  

The Board notes that the appellant's representative stated 
during the Travel Board hearing that the appellant wanted to 
file a claim for service connection for diabetes based on his 
tour of duty in Thailand during the Vietnam war.  The matter 
is referred to the RO for appropriate action.

In addition, the appellant submitted a written waiver of 
review by the agency of original jurisdiction of the 
additional evidence he submitted at the Travel Board hearing 
and therefore referral back to the RO of evidence received by 
the Board (that the RO had not considered) is not required.  
38 C.F.R. § 20.1304.  This evidence consisted of a medical 
opinion from a neuro-radiologist.  However, since the case is 
being remanded, the RO will have the opportunity to review 
that evidence.

The Board notes that the claim of entitlement to service 
connection for MS had originally been denied by a rating 
action issued by the RO in November 1997, which was not 
timely appealed by the appellant.  The appellant submitted 
another claim in January 1999.  The November 1997 rating 
decision therefore represents the last final denial of that 
issue on the merits and is also the last final decision on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

Thus, a comprehensive discussion of the question of new and 
material evidence must be undertaken in order to put the case 
in the proper legal posture.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  However, the RO did not analyze the case in 
terms of the need for new and material evidence and the 
appellant was not provided with citations to the pertinent 
statutory and regulatory provisions.  The Board is therefore 
required to initially determine whether the claimant would be 
prejudiced by the Board's considering subissues and arguments 
or applying statutes, regulations, or judicial analyses which 
may have not been considered by the RO.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board finds that appellant would 
not be prejudiced by the Board's consideration of such 
subissues and additional regulations since the decision below 
reopens and remands his claim.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  An unappealed November 1997 RO rating decision denied the 
appellant's claim for service connection for MS.

3.  Additional evidence submitted since the November 1997 
rating decision bears directly and substantially on the issue 
under consideration, and is by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The November 1997 rating decision that denied the 
appellant's claim for service connection for MS is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (2000).

2.  The evidence received subsequent to the November 1997 
rating decision is new and material, and it serves to reopen 
the appellant's claim for service connection for MS.  
38 U.S.C.A. § 5108 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board finds that new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for MS.  Therefore, the claim is 
reopened.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As previously noted, the November 
1997 rating decision, the last time the MS claim was finally 
disallowed on any basis, is final and may not be reopened in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  
Therefore, the appellant's claim may be reopened only if new 
and material evidence has been secured or presented since the 
November 1997 rating decision.  See Glynn v. Brown, 6 Vet. 
App. 523 (1994).

The evidence considered by the RO in reaching its November 
1997 decision consisted of the appellant's service medical 
records; a VA Form 21-526e dated in March 1971; a VA Form 21-
526 dated in October 1995; private medical reports dated 
between 1995 and 1997; VA medical reports dated between 1988 
and 1997; reports of VA medical examinations; and the 
appellant's testimony at his May 1997 RO hearing.  

The appellant testified that he first noticed problems with 
his eyesight and with his gait while he was in the military.  
He said that he was having problems with his typing speed and 
also with his feet, particularly when he played basketball.  
The appellant testified that he was a corrections officer in 
Washington, DC after his discharge from service and that he 
subsequently joined the Foreign Service, serving from 1975 to 
1987.  He stated that his MS was not officially diagnosed 
until 1985, but prior to that, the doctors who examined him 
in the military and in the Foreign Service refused to tell 
him a diagnosis.  

Review of the service medical record reveals that the 
appellant indicated on several reports of medical history 
that he suffered from hay fever.  The records show that the 
appellant was treated for symptoms of burning eyes diagnosed 
as conjunctivitis in March 1955; sore eyes, headaches, 
coughing and a stuffed up nose diagnosed as influenza in June 
1957; an injury to the right hand from playing basketball in 
November 1957; complaints of a voice change and difficulty 
swallowing diagnosed as laryngitis in April 1958, and treated 
with Sucrets and salt gargles; a raw throat, headaches, sore 
eyes and chills diagnosed as early tonsillitis in May 1959; 
an injury to the left foot in September 1959; coughing, 
malaise and aching all over diagnosed as the common cold in 
January 1959; a traumatic rupture of the left medial meniscus 
in December 1960; coughing and an inflamed throat diagnosed 
as a cold in October 1963; a diagnosis of asthma in October 
1963; fatigue in September 1964; flu-like syndrome in 
December 1967; and a cold in December 1968.  The report of 
the March 1971 separation medical examination indicates that 
the appellant had 20/20 uncorrected distant and near vision; 
no report of any interval examination indicated anything 
other than 20/20 vision.  

In March 1971, the appellant submitted a VA Form 21-526e.  He 
did not specifically state the sickness, disease or injury 
for which he was seeking benefits- he merely directed 
attention to his service medical records.  In April 1971, the 
RO asked the appellant to provide more specific information 
concerning his claim, but he did not respond to the letter.

The appellant was hospitalized in a VA facility in April 
1988.  The discharge summary indicated that the appellant had 
been diagnosed with probable MS in 1981.  The discharge 
summary from the appellant's August 1988 VA hospitalization 
indicated that he had been diagnosed with MS in 1981, and 
that he had suffered from a waxing and waning course 
involving his vision, coordination, muscle tone and strength 
since that time.  A July 1990 VA hospital discharge summary 
indicated that the appellant had been diagnosed with MS for 
the past ten years.  

A May 1996 private medical record indicates that the 
appellant told the doctor that he initially developed 
problems with his walking when he was working for the Foreign 
Service and posted in Washington, DC.  The appellant also 
told the doctor that he continued to have problems with 
walking and with slurred speech at his subsequent postings 
around the world.  A definite diagnosis of MS was rendered in 
1989, after an MRI of the appellant's brain was conducted.  
The examining neurologist opined that the appellant's MS 
began while he was in the Foreign Service and that, while he 
did not know specifically when it began in regard to the 
appellant's military service, he "suspect[ed] it was well 
before seven years after his discharge."

The appellant underwent a VA neurology examination in 
September 1997.  The examiner rendered a diagnosis of 
definite MS with bilateral internuclear ophthalmoplegia, 
quadriparesis with upper motor neuron signs and severe 
ataxia.  The examiner stated that the appellant had reported 
that he had had the onset of symptoms in 1970, and that he 
had sought medical treatment for a dragging right foot at 
that time.  After reviewing the appellant's service medical 
records, the examining neurologist stated that he was unable 
to find any evidence that the appellant sought treatment for 
a dragging right foot.  The examiner also stated that the 
appellant apparently developed symptoms of MS while he was in 
the Foreign Service and that he was unable to find any 
documentation that the appellant sought medical treatment for 
MS symptoms while he was in service.  

Evidence received since the November 1997 final decision, and 
relevant to the issue of the appellant's MS, includes VA and 
private clinical treatment records dating from 1982 through 
2000; a medical opinion from a neurologist dated in January 
1999; a medical opinion from a neuro-radiologist dated in 
April 2001; statements from the appellant; and transcripts 
from the September 1999 RO hearing and the May 2001 Travel 
Board hearing.

The recent private clinical treatment records, dated between 
August 1999 and January 2000, show that the appellant has 
continued to experience manifestations of MS.  These medical 
records do not include any medical opinion as to the onset 
date of the MS.

A January 1999 doctor's statement includes a neurologist's 
opinion that the appellant's MS symptoms dated "well back to 
the time when he was working for the US Foreign Service."  
The neurologist opined that it was very likely that the onset 
of MS was while the appellant was on active duty in the 
military.

The medical evidence received since the November 1997 rating 
decision confirms that the appellant has MS.  The employment 
medical records from the Foreign Service, dated from May 1982 
through May 1985, address the issue of the onset date of the 
appellant's MS.  A May 1982 consultation sheet states that 
the appellant's studies had been normal to date.  The report 
of the appellant's March 1983 medical examination indicates 
that the appellant had been diagnosed as probable MS in 1981.  
A November 1981 CT report from Georgetown University Hospital 
stated that there were no areas of abnormal focal enhancement 
and that the examination of the appellant's head was normal 
for his age.  

Various statements of the appellant during his two hearings 
identify 1960 as being the date he first noticed problems 
with his right leg.  He also testified that he did not get 
any answers when he sought treatment in service for problems 
he was having with blurred vision. 

Of greatest significance is the April 2001 written statement 
from a private neuro-radiologist.  After review of the 
appellant's claims file, including his service medical 
records, the neuro-radiologist concluded that the appellant's 
undiagnosed change in voice recorded on active duty and the 
appellant's description of waxing and waning symptoms with 
his right foot and blurred vision during service were his 
earliest symptoms of MS.  His opinion was that MS was present 
while the appellant was on active duty.   

Accordingly, the Board finds that the newly submitted 
evidence is probative of the central issue in this case.  
This evidence, when considered alone or in conjunction with 
all of the evidence of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
appellant's claim.  As such, this evidence is "new and 
material" as contemplated by law, and thus, provides a basis 
to reopen the appellant's claim for service connection for 
rheumatoid arthritis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for MS; the claim 
is reopened.


REMAND

In view of the Board's decision above, the appellant's claim 
for service connection for MS must be adjudicated on a de 
novo basis without regard to the finality of the prior 
decision.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

After a review of the record, to include the medical records 
cited above, the Board is of the opinion that additional 
development of the record is appropriate prior to further 
consideration of the appellant's claim.  In an effort to 
assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.

The Board notes that the evidence of record currently 
contains a little over 25 pages of medical records from the 
appellant's period of employment with the State Department; 
these are dated between November 1981 and 1985.  However, the 
record also contains a July 1985 letter from the State 
Department to the appellant stating that the State Department 
was providing the appellant with a copy of his complete 
medical records, 136 pages in all.  While the record does 
contain a copy of the November 1981 CT brain scan report from 
Georgetown University Hospital, no other records from the 
evaluation done at that time are in the claims folder.  

The RO should ask the appellant to provide the other 110 
pages or so of his State Department medical records.  If the 
appellant fails to do so, the RO should attempt to obtain 
these records from the Department of State.  Since the 
appellant is currently in receipt of disability retirement 
pay from the State Department, perhaps a file relating to his 
disability retirement and containing the described medical 
records exists in whatever personnel office handles 
disability retirement matters.

The appellant has indicated that he worked for the DC 
Department of Corrections after he was separated from 
service.  The RO should attempt to obtain the medical 
records, if any, associated with that employment between 1971 
and 1975.

After completing such development as is possible, the RO 
should arrange for review of the claims file by an 
appropriate VA specialist in order to determine whether it is 
as likely as not that the currently manifested MS was 
incurred during active military service or within seven years 
after the appellant's service discharge.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)) are 
fully complied with and satisfied.

2.  The RO should ask the appellant to 
submit the rest of his State Department 
medical records, approximately 110 pages.

3.  If his State Department medical 
records are not submitted by the 
appellant, after obtaining the 
appropriate releases from the appellant, 
the RO should take all appropriate steps 
to obtain the appellant's 1975 to 1987 
Department of State (Foreign Service) 
personnel and medical records, including 
use of alternative sources.  All these 
records should be associated with the 
claims file.  

4.  If not included in the records 
obtained from the State Department, after 
obtaining the appropriate releases from 
the appellant, the RO should obtain the 
records from the November 1981 Georgetown 
University Hospital medical evaluation.  
All these records should be associated 
with the claims file.  

5.  After obtaining the appropriate 
releases from the appellant, the RO 
should obtain the medical records from 
his 1971 to 1975 employment as a 
corrections officer in Washington, DC.  
All these records should be associated 
with the claims file.  

6.  The RO should request that the 
appellant furnish the names and addresses 
of all health care providers who provided 
him treatment for any symptoms associated 
with MS, such as blurred vision, right 
foot problems or tremors, from March 1971 
to April 1978, and not previously of 
record.  Upon receipt of such 
information, and, if necessary, duly 
executed authorization for the release of 
private medical information, the RO 
should request that all health care 
providers identified by the appellant 
furnish legible copies of all medical 
records compiled in conjunction with 
treatment given for any MS-related 
symptomatology.

7.  To the extent records are sought but 
not obtained, the claims file should 
reflect the efforts made.  The appellant 
and his representative should be notified 
of any negative results.  38 C.F.R. 
§ 3.159.

8.  The RO should then forward the claims 
file and a copy of this remand to an 
appropriate neurological specialist for a 
medical opinion as to the onset of the 
appellant's MS.  The RO should afford the 
appellant an examination if the reviewer 
deems it necessary or useful.  The 
reviewer should review the medical 
evidence of record, with particular 
attention to the service medical records, 
all records dated between March 1971 and 
March 1978, and the November 1981 
Georgetown University medical evaluation.  
If the reviewer is unable to provide any 
requested opinion, the report should so 
state.  Opinions given should include a 
complete rationale.

Based on a review of the evidence, the 
reviewer is asked to offer an opinion as 
to the date of onset of the appellant's 
MS.  The reviewer should also determine 
whether it is as likely as not that the 
currently manifested MS was incurred 
during the appellant's active military 
service or within seven years of his 
March 1971 discharge from service.  The 
reviewer should discuss whether the 
clinically documented progression of the 
appellant's symptomatology points to an 
onset date for the MS before April 1978.  
The reviewer's report should include a 
discussion of all other medical opinions 
of record as to the onset date of the 
appellant's MS.

9.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



